Dissenting Opinion by
Spaeth, J.:
The majority opinion suggests that defense counsel did not really ask for a voir dire of the juror. Thus the opinion states:
[A] ppellant’s counsel requested the court to conduct a voir dire of the juror .... He qualified his remark, however, by adding: “[b]ut the question is, do we do more harm than good doing that?”
The court apparently responded affirmatively to counsel's rhetorical question ....
If in fact defense counsel had not asked for a voir dire, I should concur in affirming the judgment of sentence. I suggest, however, that the record demonstrates that counsel did ask for a voir dire.1
The colloquy occupies some 13 pages but may be summarized as follows.
Defense counsel started by describing what he had seen occur in the hall outside the courtroom. As a result, he said, there was “no question in my mind that she [the juror] saw the defendant in the custody of the sheriff, one on each side,” leading to “a strong inference . . . on that juror’s part that [the defendant] . . . has in fact a prior record . ...” A deputy sheriff was then questioned briefly. He said that before appellant was taken out of the elevator, “the cuffs were taken offthat *34“we did have a hand on him;” and that “we wouldn’t have known her [the juror] .... I didn’t see her myself .... I didn’t pay any mind to it.” The assistant district attorney then gave his version of what had occurred, concluding: “I think she [the juror] was in such a hurry that I don’t believe she noticed anything.” To this, defense counsel rejoined: “There’s no way to determine her state of mind.” The court thereupon said:
There’s no way to determine that, but in the circumstances, we’re of the same frame of mind as you are that she was in such an interest [sic] to get here because she was late and wanted to be on time—
At this point, defense counsel (perhaps feeling that there must be some misunderstanding, for plainly the frame of mind referred to by the court was not his frame of mind), interrupted, and asked, “Why don’t we ask her?” The court thereupon continued:
—that I don’t feel that she paid any mind to who was coming up the hall or whether she even recognized the defendant as coming up the hall.
The colloquy continued in an inconclusive way, and then the following was said:
Mr. Somerton [defense counsel]: I don’t know what her state of mind was. I have no way of knowing.
The Court: That’s what I say. You have to be practical about it. I don’t feel it’s appropriate in these circumstances to bring that woman in and place her under a voir dire to point the whole thing out.
Mr. Somerton: I’m just stating that I believe that to be the proper procedure under the circumstances. The Court has the right to rule as it will, and I have the duty, and I’m a tough defense lawyer, there’s no question about it, and I’m going to be tough in this case. I have to be.
The Court: I’m not criticizing you. Don’t get me wrong. I would think less of you if you weren’t tough, *35because it’s your duty, but again, I say to you that you have to be a little bit practical.
Mr. Somerton-. Well, I’m stating what happened, it’s on the record. It’s my duty to put it there.
The Court: What would you propose on your voir dire?
Mr. Somerton: The only thing we can do on the voir dire in this situation, and I’ve encountered the situation before, we bring the juror in, ask her what she saw out in the hall, if she saw the defendant in the custody of the sheriif and how she saw him in that custody. There’s cases, I believe we can assume that she saw the defendant or if we can’t—
The Court: We can’t assume, to use your argument — ■
Mr. Somerton: That’s correct, the only other thing we encounter there is will the voir dire do more harm than it will good, is the incident or assignation [sic] in the hall, does that taint the case by its reason of its happening, I don’t know. The only thing that has been done in other cases is that the mistrial has been granted on the very basis of the happening of the occurrence. There have been cases where they awarded voir dire, then a mistrial if it’s determined that the juror did see the defendant in the custody, which I suggest I saw the defendant in the custody of the sheriffs when she was in the hall. The question is what inference she would make therefrom. We can’t say to her, “Did you make an inference that he has a prior record or is in jail?” We can’t do that. We’re in kind of a very ticklish situation.
I’m just making motion to the Court and asking the Court to make a ruling.
The Court: Well, we’re refusing your motion on the basis that in the circumstances of this case as explained to the Court, we find no basis for the defense counsel’s position on this as to any prejudice *36whatsoever to the defendant. The mere fact he was walking up the hall with the officers and particularly in view of the fact that the officers have been sitting in the courtroom beside him or near him all during the trial of this case, had there been some incident of handcuffs or something of that sort, conceivably that could have raised some inference in the mind of the juror.
Mr. Somerton: There were only a handhold here, Your Honor, is that right, sheriff?
Deputy Heasley: True.
Mr. Somerton: By his arms?
Deputy Heasley: Yes.
Mr. Somerton: Thank you.
Court: And how was that, can you demonstrate that?
Deputy Heasley: Yes, it was just this type of thing. (Indicating.)
Mr. Somerton: One on each arm?
Deputy Heasley: Actually, I think only one of us had a hold. I was walking behind about a step.
The Court: You were behind him?
Deputy Heasley: Right.
The Court: All right, we’ll refuse your motion on it.
Mr. Somerton: For the mistrial and for the voir dire, is that correct?
From this record I conclude: 1) that defense counsel recognized that if not carefully handled (“a very ticklish situation”) the voir dire of the juror might result in an unnecessary mistrial; 2) that he also recognized, however, and pointed out to the court, that nevertheless there was no way to determine what the juror had seen, and what inferences she had drawn on the basis of what she had seen, short of a voir dire; 3) that according to what he himself had seen, the juror might well have inferred that appellant had a prior criminal record; 4) *37that therefore he was insisting upon a voir dire; and 5) finally, that the court understood he was thus insisting, but even so denied the request because “in the circumstances of this case as explained to the Court, we find no basis for the defense counsel’s position on this as to any prejudice whatsoever to the defendant.” (Emphasis added.)
Consequently, the issue presented to us is not as defined by the majority, i.e., “whether the inadvertent observance by a juror of a defendant being brought to the courtroom restrained only by the physical proximity of two sheriff’s deputies, one of whom is grasping the arm of the defendant, per se requires the grant of a mistrial of a voir dire examination of the juror involved.” The issue, rather, is whether, when defense counsel makes a proper request for voir dire, the court may deny the request without taking any testimony, and on the basis of a finding of fact the correctness of which, in the absence of voir dire, cannot be determined.
When the issue is thus understood, I suggest, it is apparent that we ought to award a new trial. By refusing to do so, we do what an appellate court should never do: we decide a case by treating as fact something the record does not show is fact. There is simply no evidence to support the majority’s statement of what “the inadvertent observance” by the juror disclosed. The statements by the deputy sheriff are not evidence, for they were not given under oath. In any event, of the two deputies who had appellant in custody, only one made any statements to the court; and these were too inconclusive to permit of any confidence about what the juror really saw. The majority has done what the court below did: it has accepted as correct the assistant district attorney’s opinion that the juror “was in such a hurry I don’t believe she noticed anything.” Who is he to say so? It is equally possible that defense counsel was correct in his interpretation of the incident. All of this uncertainty *38could have been avoided if the court below had done what defense counsel requested: ask the juror what she did see. That was the only way to get the facts. Nor was there anything to be dreaded about such a procedure. While not frequent, neither is it unusual. If necessary, the juror is excused and replaced by an alternate, and the trial proceeds; if that is not possible for some reason, a mistrial is declared. The point is that whatever is done, is done on the basis of evidence.
This case is similar to Reilly v. Poach, 227 Pa. Superior Ct. 522, 323 A.2d 50 (1974). There a jury asked the trial judge two questions about a driver’s duty in an emergency. Counsel suggested answers, but the judge, on his own and over objection by both counsel, decided not to answer either question. As a result, it could not be determined whether the jury had or had not based its verdict on a proper understanding of the emergency rule. We therefore reversed for a new trial. Here the trial judge, on his own and over counsel’s objections, decided not to ask, rather than not to answer, some questions, with the same result: it cannot be determined whether the jury in reaching its verdict did or did not consider that appellant had a prior criminal record.
I therefore believe we should reverse for a new trial.
Hoffman, J., joins in this dissenting opinion.

. It is not argued by the Commonwealth in its brief, or stated by the court below in its opinion, that counsel did not ask for a voir dire.